NUMBER 13-19-00263-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

RONALD LILLARD,                                                          Appellant,

                                           V.

KRIS-TV., ET AL.,                                  Appellees.
____________________________________________________________

              On appeal from the 28th District Court
                   of Nueces County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION

         Before Justices Benavides, Hinojosa, and Perkes
            Memorandum Opinion by Justice Hinojosa
      Appellant Ronald Lillard attempted to perfect an appeal from a final judgment in

cause number 2018-DCV-4489-A in the 28th District Court of Nueces County, Texas.

We dismiss the appeal for want of jurisdiction.
        The trial court signed the motion to dismiss under the Texas Citizens Participation

Act and awarded attorney’s fees, costs, and sanctions on February 14, 2019. Appellant

filed a motion for new trial on March 12, 2019 and filed his notice of appeal on June 6,

2019.

        On June 7, 2019, the Clerk of this Court notified appellant that it appeared that the

appeal was not timely perfected.       Appellant was advised that the appeal would be

dismissed if the defect was not corrected within ten days from the date of receipt of the

Court’s directive. See TEX. R. APP. P. 37.1, 42.3. Appellant did not file a response to

the Court’s notice or otherwise correct the defect.

        To invoke this Court's jurisdiction, a party must file a timely notice of appeal.

Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex. 2005); Yost v. Jered

Custom Homes, 365 S.W.3d 847, 847 (Tex. App.—Dallas 2012, no pet.); Hosea v.

Whittenburg, 311 S.W.3d 704, 705 (Tex. App.—Amarillo 2010, pet. denied); see TEX. R.

APP. P. 25.1(b). Texas Rule of Appellate Procedure 26.1 provides that an appeal is

perfected when the notice of appeal is filed within thirty days after the judgment is signed.

TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial or other appropriate post-

judgment motion has been filed, the notice of appeal must be filed within ninety days after

the judgment is signed. See id. Rule 26.3 provides a fifteen-day extension period for

these deadlines if the notice of appeal is filed in the trial court and a motion for extension

of time reasonably explaining the delay is filed in the appellate court. See id. R. 26.3.

A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by rule 26.1, but within the


                                              2
fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.

See id.; Verburgt v. Dorner, 959 S.W.2d 615, 617–18, 619 (Tex. 1997) (construing the

predecessor to Rule 26); City of Dallas v. Hillis, 308 S.W.3d 526, 529 (Tex. App.—Dallas

2010, pet. denied). However, even though a motion for extension of time is necessarily

implied, it is still necessary for an appellant to reasonably explain the need for an

extension. See Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998); Baker v.

Regency Nursing & Rehab. Ctrs., Inc., 534 S.W.3d 684, 685 (Tex. App.—Corpus Christi–

Edinburg 2017, no pet.). If the notice of appeal is untimely, the reviewing court lacks

jurisdiction and must dismiss the case. Wilkins, 160 S.W.3d at 564; In re L.G., 517
S.W.3d 275, 277 (Tex. App.—San Antonio 2017, pet. denied); Haase v. Abraham,

Watkins, Nichols, Sorrels, Agosto & Friend, LLP, 404 S.W.3d 75, 80 (Tex. App.—Houston

[14th Dist.] 2013, no pet.).

       Pursuant to Texas Rule of Appellate Procedure 26.1(a), appellant’s notice of

appeal was due on May 15, 2019, but was not filed until June 6, 2019. See TEX. R. APP.

P. 26.1(a).   This date was outside of the potential fifteen-day grace period for an

extension of time provided by the appellate rules. See id. R. 26.3. We are not at liberty

to extend this deadline other than as provided by the appellate rules. See id. R. 2 (stating

that the appellate courts may suspend a rule’s operation in a particular case but may not

“alter the time for perfecting an appeal in a civil case”).       And, unless the record

affirmatively demonstrates the propriety of appellate jurisdiction, we must dismiss the

appeal. Jack M. Sanders Family Ltd. P'ship v. Roger T. Fridholm Revocable, Living Tr.,

434 S.W.3d 236, 240 (Tex. App.—Houston [1st Dist.] 2014, no pet.); Hosea, 311 S.W.3d
3
at 704; Saxa Inc. v. DFD Architecture Inc., 312 S.W.3d 224, 227 (Tex. App.—Dallas 2010,

pet. denied).

       The Court, having examined and fully considered the documents on file is of the

opinion that appellant failed to timely perfect his appeal.     Accordingly, we dismiss the

appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).

                                                                 LETICIA HINOJOSA
                                                                 Justice
Delivered and filed the
25th day of July, 2019.




                                             4